ICJ_059_NuclearTests_NZL_FRA_1973-09-06_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

ORDER OF 6 SEPTEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

ORDONNANCE DU 6 SEPTEMBRE 1973
Official citation:

Nuclear Tests (New Zealand v. France), Order of 6 September 1973,
LC.J. Reports 1973, p. 341.

Mode officiel de citation:

Essais nucléaires (Nouvelle-Zélande c. France), ordonnance du
6 septembre 1973, C.I.J. Recueil 1973, p. 341.

 

Sales number 390
NO de vente:

 

 

 
6 SEPTEMBER 1973

ORDER

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

AFFAIRE DES ESSAIS NUCLEAIRES
(NOUVELLE-ZELANDE c. FRANCE)

6 SEPTEMBRE 1973
ORDONNANCE
341

INTERNATIONAL COURT OF JUSTICE

1973
6 September YEAR 1973

General List

No. 59
6 September 1973

NUCLEAR TESTS CASE
(NEW ZEALAND v. FRANCE)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 40
of the Rules of Court,

Having regard to the Order of 22 June 1973 by which the Court (inter
alia) fixed 21 September 1973 as time-limit for the Memorial of the Govern-
ment of New Zealand and 21 December 1973 as time-limit for the Counter-
Memorial of the French Government on the questions of the jurisdiction of
the Court to entertain the dispute and of the admissibility of the Appli-
cation,

Whereas, by a letter dated 28 August 1973, the Co-Agent of New Zea-
land for the reasons therein set out, requested the extension of the time-
limit for the filing of the Memorial to 2 November 1973;

Whereas a copy of the said letter was transmitted to the French Gov-
ernment which was invited to communicate its views to the Court;

Whereas, by a letter dated 4 September 1973, from the Ambassador
of France in the Netherlands, the French Government has stated that,
having disclaimed the jurisdiction of the Court in the case, it cannot ex-
press any view on the request of the Government of New Zealand;

Extends to 2 November 1973 the time-limit for the filing of the
Memorial of the Government of New Zealand;

4
342 NUCLEAR TESTS (ORDER 6 IX 73)

Extends to 22 March 1974 the time-limit for the filing of the Counter-
Memorial of the French Government;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this sixth day of September, one thou-
sand nine hundred and seventy-three, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of New Zealand and to the French Government respectively.

(Signed) Manfred LAcus,
President.

(Signed) S. AQUARONE,
Registrar.
